  Case 1:20-ap-01027-NWW         Doc 25 Filed 11/10/20 Entered 11/10/20 10:03:12   Desc
                                 Main Document Page 1 of 2




SO ORDERED.
SIGNED this 10th day of November, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________




                   IN THE UNITED STATES BANKRUPTCY COURT FOR
                        THE EASTERN DISTRICT OF TENNESSEE
                                SOUTHERN DIVISION


   In re:                                     )
                                              )
   James P. Keel                              )        No. 1:18-bk-14988-NWW
   Joan B. Keel                               )        Chapter 7
                                              )
                 Debtors                      )
                                              )
                                              )
   Walter N. Winchester,                      )
   Successor Trustee                          )
                                              )
                 Plaintiff                    )
                                              )
   v.                                         )        Adv. No. 1:20-ap-01027-NWW
                                              )
   Bayview Loan Servicing, LLC;               )
   Robert J. Wilkinson, Chapter 7             )
   Trustee; James P. Keel; and                )
   Joan B. Keel                               )
                                              )
                 Defendants                   )


                             ORDER TO APPEAR AND SHOW CAUSE
Case 1:20-ap-01027-NWW        Doc 25 Filed 11/10/20 Entered 11/10/20 10:03:12           Desc
                              Main Document Page 2 of 2



       On June 18, 2020, the plaintiff filed the complaint initiating this adversary pro-

 ceeding. On September 8, 2020, the court entered an order authorizing disputed

 ownership interpleader funds to be paid to the court. Nothing further has been filed

 since that date. Bayview Loan Servicing, LLC, is the only defendant to have answered

 the interpleader complaint to determine ownership of funds.

       Accordingly, the defendants—or their counsel if they are represented in this

 adversary proceeding—are directed to appear personally on December 3, 2020, at

 10:30 a.m. Eastern Time, in Courtroom A of the Bankruptcy Court to show cause why a

 default judgment should not be entered providing that the proceeds held in the court's

 registry be awarded to Bayview Loan Servicing, LLC. Because of the current public

 health crisis, the hearing will be conducted telephonically, unless the court

 orders and notifies the parties otherwise. For more information, including dial-in

 instructions, visit the court’s website at www.tneb.uscourts.gov.

                                            ###
